Citation Nr: 0032122	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to April 
1954.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a April 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which it was determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for bronchial asthma.  

FINDINGS OF FACT

1.  In June 1975 and June 1982, the RO denied claims for 
service connection for bronchial asthma.  These decisions are 
final as the veteran did not initiate appeals within one year 
following notification thereof.  

2.  The additional evidence submitted since the RO's June 
1982 decision is largely redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for bronchitis.  


CONCLUSION OF LAW

The evidence submitted since the RO's last final (June 1982) 
rating decision does not constitute new and material evidence 
which is sufficient to reopen a claim for service connection 
for bronchial asthma, and the claim is not reopened.  
U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that his claim for service 
connection for bronchial asthma be reopened.  Initially, the 
Board notes that in his VA Form 9 (substantive appeal), the 
veteran indicated that he did not believe that VA had all of 
the records for which to come to a proper conclusion, as he 
was under treatment for bronchitis the entire time he was 
stationed in Bremerton, Washington (during active service).  
The record indicates that all of the veteran's available 
health records were received from the National Personnel 
Records Center in March 1973, and additional hospital records 
were obtained and submitted by the veteran in the course of 
his appeal.  The Board is not aware of the existence or 
location of any outstanding records which must be sought or 
obtained in conjunction with the instant appeal, and thus, it 
is found that the duty to assist the veteran has been 
satisfied.  

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
natural progress of the disease. 38 U.S.C.A. §§ 1137, 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).


Prior RO decisions

The record indicates that there are prior final RO decisions 
with regard to a claim for service connection for bronchial 
asthma.  

In February 1973, service connection was denied for bronchial 
asthma.  The RO found that the veteran had asthma prior to 
service and there was no indication of any aggravation of 
this condition during service.  The evidence available to the 
RO at the time of that decision included the service medical 
records.  The August 4, 1952 separation examination report 
shows that the lungs and chest were clinically evaluated as 
normal, and on the August 4, 1952 report of medical history, 
the veteran indicated that he did not now have and had never 
had a history of asthma.  

An August 18, 1952 medical history record shows that a chest 
x-ray had not been conducted in this case, and should be 
conducted at the earliest opportunity.  An August 22, 1952 
medical history report shows that the following defect was 
noted:  asthma since birth, asymptomatic 3 months, chest 
clear, not considered disabling, existed prior to entrance.  
An April 1954 health record shows that the veteran had been 
admitted to the sick list after neuropsychiatric consultation 
for complaints of walking in his sleep aboard ship and 
preaching while asleep.  The veteran was recommended for 
discharge due to the diagnosis of immaturity with symptomatic 
habit reaction, somnambulism.   

The RO also considered post-service records, including VA 
Form 10-2593's, showing that the veteran was admitted to a VA 
hospital in October 1954 with a diagnosis of bronchial 
asthma, and that he was again admitted in January 1955 with a 
diagnosis of bronchial asthma.  The veteran was notified of 
this decision by letter dated April 1973.  

In an April 1973 statement, the veteran requested that his 
claim for service connection for asthma be reconsidered.  He 
stated that he first noticed asthma in the summer of 1952 in 
Camp Elliott, California, when he was sent to sick bay and 
advised that he had bronchial asthma.  He also indicated that 
he was treated for asthma during service in the early part of 
1953 at the Naval District Headquarters in San Diego, 
California, and that he was treated for asthma on board the 
U.S.S. Hancock in the last part of the summer of 1953, prior 
to being transferred to the Naval Hospital in Washington.  
The veteran also noted that he was admitted into a VA 
Hospital in South Carolina 2 months after discharge for 
asthma.  

Thereafter, in a statement dated January 1975, the veteran 
requested that his claim for service connection for asthma be 
reconsidered.  He indicated that he was treated for asthma 
during service in August 1952, 1953, and within one year 
following his discharge from service.  In conjunction with 
his claim, he submitted a VA hospital report dated January 
1955.  

In a June 1975 decision, the RO found that the cited VA 
hospital report warranted  no change in the prior denial of 
service connection for bronchial asthma.  It was determined 
that the evidence did not show that asthma was incurred in or 
aggravated by service.  

The VA hospital report considered by the RO at the time of 
this determination shows that the veteran was hospitalized 
from January 11, 1955, to January 14, 1955, with a diagnosis 
of asthmatic bronchitis, chronic, treated, improved.  The 
report indicates that the veteran had a history of asthma 
dating back to childhood.  It was noted that he had recently 
left the hospital in November 1954 after treatment for 
bronchial asthma, and that evidently while in the Navy he got 
along well but on his return home he had a recurrence of the 
asthma.  He was admitted as a known asthmatic with an acute 
flare-up.  He was placed on symptomatic therapy and was 
discharged upon improvement.  

By letter dated June 1975, the veteran was notified that his 
reopened claim for service-connected disability benefits had 
been carefully reviewed, to include consideration of hospital 
reports from the VA hospital in Columbia, South Carolina.  He 
was informed that the evidence did not show that his asthma 
condition was incurred in or aggravated by military service, 
and therefore, his claim was denied.  As the veteran did not 
initiate an appeal of the adverse decision within one year 
following notification thereof, the June 1975 rating decision 
became final.  

In decisions dated June 3, 1982, and June 22, 1982, the RO 
denied service connection for asthma.  It was found that no 
change was warranted and that service connection for 
bronchial asthma remained denied.  In making its June 1982 
rating decision, the RO considered additional evidence in the 
form of VA outpatient treatment records dated in 1981 and 
1982.  These records show that the veteran was followed for 
exacerbation of asthma in addition to rhinitis and sinusitis.  
Impressions included extrinsic asthma and allergic asthma.  

By letter dated July 1982, the veteran was notified that the 
evidence warranted no change in the prior decision denying 
service connection for asthma as this condition was not shown 
to have been incurred in or aggravated by military service.  
As the veteran did not initiate an appeal of the adverse 
decision within one year following the notification thereof, 
the June 1982 rating decision is final.  

New and material evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
recently rendered its decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit changed 
the law as it pertains to the submission of new and material 
evidence and offered guidance as to how the Court of Appeals 
for Veterans Claims (Court) should review such determinations 
made by the Board.  First, the Federal Circuit invalidated 
the test adopted by the Court in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), i.e., that evidence was new and 
material sufficiently to reopen a claim if the evidence, when 
considered with the other evidence, would raise a reasonable 
possibility of changing the outcome.   

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (1999) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  According to 3.156 (a), "new and material 
evidence means evidence previously submitted to 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

In recent decisions and in light of the holding in Hodge, the 
Court has set forth a three-step analysis which must be 
applied when a veteran seeks to reopen a final decision based 
on new and material evidence. See Hodge, supra; Elkins v. 
West, 12 Vet. App. 209 (1999).  In view of a change in law, 
the standards regarding a well grounded claim are no longer 
relevant.

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Analysis

As noted, the first step in the three-step analysis for new 
and material evidence claims is to determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(1999).  It appears that the veteran asked for 
reconsideration following the 1973 rating decision and that 
no further action was taken regarding that request.  However, 
the record includes two subsequent final rating decisions in 
which service connection claims for bronchial asthma was 
denied on the merits.  The RO's June 1982 decision represents 
the last final denial of a claim for service connection for 
bronchitis.  Thus, the Board must determine whether the 
additional evidence submitted by the veteran since June 1982 
constitutes new and material evidence which is sufficient to 
reopen a claim for service connection for bronchitis.  

The additional evidence submitted since June 1982 consists of 
medical records dating to 1954 and 1955, statements by the 
veteran on appeal, and private records showing that the 
veteran received medical treatment at the Medical College of 
Georgia.  

The additional evidence consists of a VA Form 10-2593, which 
shows that in November 1954, the veteran was hospitalized at 
a VAH in Columbia, South Carolina, with a clinical diagnosis 
of asthma, bronchial, treated, improved, and a VA Form 10-
2593, showing that the veteran was hospitalized at the same 
facility in January 1955 for a diagnosis of asthmatic 
bronchitis, chronic.  As noted, these VA forms were of record 
at the time of the RO's initial decision in June 1973 and 
thus were of record at the times that the RO previously 
adjudicated claims for service connection for bronchial 
asthma.  

The additional evidence also includes the discharge summary 
corresponding to the November 1954 hospitalization and 
additional clinical records corresponding to the January 1955 
hospitalization.  The November 1954 discharge summary shows 
that the veteran was admitted to the hospital on October 28, 
with complaints of dyspnea of about 12 hours duration.  It 
was noted that he was a known asthmatic since the age of 2.  
It was also noted that he had 20 months of naval service; 
that he had no difficulty while at sea; and that his attacks 
usually occur in the Fall months.  The report indicates that 
he was discharged from the hospital the day following 
admission but within a few hours he returned with an acute 
attack of asthma, which subsided under medication.  At the 
time of discharge, he had been asymptomatic for the past 48 
hours.  A diagnosis of asthma, bronchial, treated, improved, 
is shown.  

The January 1955 hospital report, which was considered 
previously by the RO, indicates a diagnosis of asthmatic 
bronchitis, chronic.  A January 1955 chest x-ray report 
(which had not been considered previously) shows that the 
heart and lungs were within normal limits.  

The additional medical evidence indicates that the veteran 
was hospitalized on three occasions in 1997 for treatment of 
asthma.  The veteran was hospitalized from June 7, 1997, to 
June 11, 1997, and the discharge summary shows a diagnosis of 
acute exacerbation of asthma.  It was noted that he had a 
lifelong history of asthma and that he complained of waking 
the morning of admission with shortness of breath, chest 
pressure, and diaphoresis.  The veteran was again 
hospitalized from September 6, 1997, to September 7, 1997, 
and the discharge summary shows diagnoses of adynamic ileus 
and asthma.  It was noted that he had been well until two 
days prior to admission when he presented in the clinic with 
an asthma exacerbation.  The veteran was again hospitalized 
from December 5, 1997, to December 6, 1997, with a principle 
discharge diagnosis of asthma exacerbation.  The discharge 
summary indicates that the veteran has had asthma since 
adulthood and suffers approximately 3 to 4 exacerbations per 
year.  

A January 1998 progress note shows that the veteran was 
followed for his asthma and that he had previously been on 
Flovent but had it stopped about a month or two ago before 
his recent exacerbation.  An assessment of asthma is shown.  
A June 1998 progress note shows that his problems included 
asthma.  

In his VA Form 9 (substantive appeal), the veteran indicated 
that he joined the Navy in August 1952 and that at that time 
he had not had asthma or any of the symptoms for over three 
or possibly four years.  He stated that he passed his 
physical without any problem, and he did not have asthma for 
the first year in the navy, even in taking boot training at 
Camp Elliott, which was hot and dry (desert).  According to 
the veteran, it rained the entire time that he was stationed 
in Bremerton, Washington, aboard the U.S.S. Hancock, and he 
began having asthma for which he was put on medication from 
sick bay.  He indicated that the medication along with the 
asthma messed up his nerves, and he could not breathe which 
hindered his sleeping.  According to the veteran, the asthma 
medication made him want to sleep all the time (which 
accounted for the cause of his early dismissal).  

At a personal hearing before a local hearing officer in 
August 1999, the veteran indicated that he had worked as a 
minister for the past 44 years or more.  He testified that he 
had asthma as a small child, and that he overcame this 
condition.  He stated that he was on medication for a time 
for asthma when he was younger, but that he stopped taking 
medication for this problem when he was about 10 or 12 years 
old.  Thereafter, he had no problem with asthma and he 
entered the military at age 17.  It was noted that he passed 
the physical examination at the time of his induction in 
August 1952 and he had no problems in boot camp.  He stated 
that his breathing problem resurfaced at the time of his 
assignment to Bremerton Washington, where he recalled going 
to the sick bay for his asthma.  After his discharge, he was 
treated and diagnosed with an asthmatic condition at a VA 
facility in South Carolina.  He was currently taking 
medication for asthma.  

In an August 1999 statement, the veteran indicated that he 
was discharged from the service for being such a bad 
asthmatic.  He had learned from the records that he had also 
been discharged for sleep walking and talking in his sleep.  
The veteran stated that he knew he had a lot of problems 
breathing and with his nerves at that time, and that he 
thought it was because some of the medication he was on, 
which affected his sleep and probably every thing about him.  

Having reviewed the record, the Board has determined that the 
additional evidence submitted since June 1982 does not 
constitute new and material evidence which is sufficient to 
reopen a claim for service connection for asthma.  There is 
ample evidence in the record, including the veteran's own 
testimony, which shows that asthma pre-existed the period of 
active service.  Therefore, a successful claim for service 
connection requires evidence that bronchial asthma was 
aggravated by or increased in severity during the period of 
active service.  See 38 C.F.R. §§ 3.303, 3.306 (1999).  

The Board finds that the additional evidence submitted by the 
veteran, to include his statements on appeal, is largely 
redundant or duplicative of evidence that was considered by 
the RO at the time of the prior final decisions with regard 
to this issue.  The VA Forms 10-2593, dated 1954 and 1955, 
were of record at the time of the RO's earlier decisions and 
were considered previously in conjunction with a claim for 
service connection for bronchitis, as was the January 1955 
hospital report.  Thus, this evidence is duplicative and does 
not constitute new evidence.  

While the November 1954 hospital summary was not of record at 
the time of the RO's previous decisions, the RO was aware 
that the veteran had been hospitalized in November 1954 for 
treatment of bronchial asthma, as this information was 
reported in the 1954 VA Form 10-2593.  In fact, this period 
of post-service hospitalization was specifically referenced 
by the RO in the June 1973 rating decision.  

The November 1954 discharge summary shows that the veteran 
was admitted for treatment of bronchial asthma approximately 
7 months following his discharge from active duty; however, 
this report does not include any additional information 
suggesting that bronchial asthma was aggravated therein.  In 
fact, the report shows that the veteran gave a history of 
having no trouble with his asthma during his time at sea.  
Likewise, the January 1955 chest x-ray report, which shows 
that the chest was clear, does not provide any additional 
information suggesting that the pre-existing asthmatic 
disorder was aggravated by or increased in severity during 
the period of active service.  Thus, the additional records 
dating to 1954 and 1955 do not bear directly and 
substantially upon the specific matter of whether service 
connection is warranted for bronchial asthma.  Furthermore, 
these records are redundant as they include information which 
was considered by the RO at the time of prior final decisions 
with regard to this issue.  

The recent private hospital and outpatient treatment records 
show that the veteran was hospitalized for treatment of 
asthma exacerbations in 1997 and he was seen for follow-up in 
1998.  While the private medical reports show the current 
manifestation of an asthma disability, no evidence or 
information is provided regarding a relationship between 
asthma and the veteran's military service; nor is there 
evidence that the pre-existing asthma disorder was aggravated 
therein.  Likewise, it is noted that the additional evidence 
submitted since July 1982 does not include an opinion from a 
medical professional which suggests that bronchial asthma, 
which is shown to have been manifested since the veteran's 
childhood, either worsened in severity or was aggravated by 
the period of military service.  In addition, the veteran has 
not submitted objective documentation of in-service treatment 
for asthma or exacerbations thereof.  It is important to note 
that the diagnosis of asthma had been previously established.  
Additional evidence that confirms a known diagnosis is 
cumulative.

Although the veteran has asserted that his asthma disability 
worsened during his active duty, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Thus, his statements and 
testimony cannot serve as a basis to reopen his claim for 
service connection for bronchial asthma.  

The veteran has made various statements on appeal, and these 
statements include his contention that he received treatment 
for asthma during his active military service while assigned 
to the U.S.S. Hancock in Bremerton, Washington.  The Board is 
aware that when determining whether the evidence submitted is 
new and material, the credibility of the evidence must be 
presumed. King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, the Board does not 
dispute, at this stage, the veteran's contentions that he 
received in-service treatment for bronchial asthma.  However, 
he had reported such treatment in a 1973 statement and other 
statements during the pendency of his prior claims, and thus, 
his statements of in-service treatment for asthma were 
considered by the RO at the time of prior decisions regarding 
service connection claims for bronchial asthma.  Thus, his 
recent statements regarding in-service treatment, to include 
his testimony at a personal hearing in August 1999, do not 
constitute new evidence as similar testimony was previously 
considered.  

For the reasons stated above, therefore, the Board finds that 
the additional evidence submitted by the veteran does not 
bear directly and substantially upon the specific matter of 
whether the pre-existing asthma was aggravated during the 
veteran's period of active service.  In addition, the 
additional evidence is largely redundant.  As such, it is 
found that this evidence is not so significant that it must 
be considered in order to fairly evaluate the merits of the 
veteran's claim.  For these reasons, the Board finds that the 
additional evidence submitted since the RO's June 1982 rating 
decision does not constitute new and material evidence which 
is sufficient to reopen a claim for service connection for 
bronchial asthma, and the claim is not reopened.  

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995). Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in May 1999, which provided the law and regulations 
pertaining to new and material evidence.  In addition, at the 
time of the hearing the hearing officer advised the veteran 
of the need to submit new and material evidence and the 
veteran was also advised that he should attempt to obtain any 
available private medical records.  Thus, there was 
compliance with 38 C.F.R. § 3.103 (1999).  

ORDER

The petition to reopen the claim for service connection for 
bronchial asthma is denied.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

